Citation Nr: 0914331	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  04-16 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for generalized anxiety disorder with depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1969 to 
October 1974.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in August 2006 and October 2007.  
This matter was originally on appeal from a July 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  Prior to January 29, 2007, the medical evidence indicates 
that the Veteran's generalized anxiety disorder with 
depression was productive of occupational and social 
impairment with reduced reliability and productivity; his 
generalized anxiety disorder with depression was not 
productive of occupational and social impairment with 
deficiencies in most areas.  

2.  Since January 29, 2007, the medical evidence indicates 
that the Veteran's generalized anxiety disorder with 
depression has been productive of occupational and social 
impairment with deficiencies in most areas but not productive 
of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to January 29, 2007, the criteria for an initial 
evaluation in excess of 50 percent for generalized anxiety 
disorder with depression had not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Codes 9499-9413 (2008).

2.  Since January 29, 2007, the criteria for a 70 percent 
evaluation, but not greater, for generalized anxiety disorder 
with depression have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9499-
9413 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's October 2007 Remand, the Appeals 
Management Center (AMC) obtained treatment records from the 
Elgin VA clinic, and issued a supplemental statement of the 
case (SSOC).  Based on the foregoing actions, the Board finds 
that there has been compliance with the Board's October 2007 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Letters dated in 
January 2003 and August 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

The Board notes that the issue on appeal arises from a notice 
of disagreement as to the initial ratings assigned, and as 
such, represent a "downstream" issue as referenced in 
VAOPGCPREC 8-2003 (December 22, 2003), summary published at 
69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of 
VA's General Counsel that is binding on the Board (see 38 
U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states 
that if, in response to notice of its decision on a claim for 
which VA has already given the 38 U.S.C. § 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 38 
U.S.C. § 7105(d) requires VA to take proper action and issue 
a statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly-raised issue.  With regard to the instant case, the 
Board finds that adequate 38 U.S.C. § 5103(a) notice was 
provided as to the original claim for service connection in 
January 2003, and as such, the rating assignment issues on 
appeal fall within the exception for the applicability of 38 
U.S.C.A. § 5103(a).

The Board also acknowledges the specific requirements for 
VCAA notices in increased rating claims.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the Board determines 
that these requirements do not apply to initial rating 
claims, such as the one now before the Board.  Initially, the 
Board notes that Vazquez-Flores was an appeal of an increased 
rating claim, not an initial rating claim.  More importantly, 
the Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for the initial rating 
claim have been met.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The August 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

The August 2006 letter also advised the Veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
  
Although the August 2006 letter was not sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and a statement of the case 
(SOC) was provided to the Veteran in November 2008.  

The Veteran's service treatment records and identified 
private medical records have been associated with the claims 
file.  The Veteran has identified no other medical records, 
VA or private, for VA to obtain on his behalf.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  

The Veteran was also accorded VA examinations in July 2003 
and December 2003. 38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for generalized anxiety disorder with depression.  
As such, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected generalized anxiety disorder 
with depression is evaluated as 50 percent disabling under 
Diagnostic Codes 9499-9413.  The Board notes that the 
Veteran's specific psychiatric disability is not listed in 
the rating schedule.  It is noted that when an unlisted 
disease, injury or residual condition is encountered, 
requiring rating by analogy, the diagnostic code number will 
be "built-up" by using the first two digits of that part of 
the rating schedule which most closely identifies the part, 
or system, of the body involved and adding a "99" for the 
unlisted condition. 38 C.F.R. § 4.27.  The RO determined that 
the most closely analogous Diagnostic Code was 9413, anxiety 
disorder, not otherwise specified.
  
The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130 (2008).  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.   
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

Under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, a mental condition that has been formally 
diagnosed, but the symptoms of which are not severe enough 
either to interfere with occupational and social function or 
to require continuous medication warrants a 0 percent 
evaluation.  

A 10 percent rating requires occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
task (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating also requires occupational and social 
impairment, but with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete task); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for even greater 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. 

At the July 2003 VA examination, the Veteran reported being 
treated ineffectively with antidepressants.  The Veteran 
complained of anxiety, agitation, and irritability.  The 
Veteran reported feelings of hopelessness and expressed a low 
enthusiasm for anything and everything.  The Veteran 
indicated having lost motivation to engage in his writing and 
playing music.  He reported losing his train of thought often 
times in mid conversation, being easily startled, being 
detached from others, and having a loss of sexual interest.  
The Veteran also reported having obsessive behaviors such as 
checking the locks of his doors and windows, checking to see 
what lights are on or off in the house, and washing his hands 
frequently.  The Veteran reported that his psychiatric 
symptoms were frequent, of moderate severity, and chronic. 

Mental status examination demonstrated logical and sequential 
thought process, fair judgment, poor insight, no psychotic 
thought disorganization, no delusions, no hallucinations, no 
inappropriate behavior other than obsessive rituals, and no 
suicidal or homicidal ideation.  The Veteran's personal 
hygiene was good, he was oriented to person, place and time, 
and his memory was grossly intact.  The Veteran's speech was 
normal, relevant, and logical, his mood was euthymic, and his 
affect was constricted.  The Veteran did not exhibit panic 
attacks, and his impulse control was satisfactory.  The 
Veteran did note sleep impairment due to problems with 
restless leg syndrome.  The Veteran was diagnosed with 
generalized anxiety disorder, depressive disorder, 
personality disorder with obsessive compulsive traits.  A GAF 
of 62 was assigned.

The Veteran underwent a VA examination in December 2003.  The 
Veteran reported that he was a promising rock musician in a 
band at age 19 when he was drafted into the Navy and believes 
that the Navy destroyed his future as a rock star.  The 
Veteran reported that since has been alternating 1 year of 
sobriety with 6 months of intoxication.  The Veteran reported 
being married since before service, having three children, 
and working for the railroad.  The Veteran reported being 
depressed, having anhedonia, feeling isolated, and being a 
perfectionist.  The Veteran reported poor sleep (4 to 5 hours 
per night), appetite, concentration, and motivation.  The 
Veteran stated the by drafting him, the government ruined his 
musical future and that every time that he thinks about it, 
he becomes more depressed and that there is an increase in 
depression due to his age since he believes that rock music 
is a young person's profession and that he is now too old to 
be successful.

The Veteran was diagnosed with major depression, alcohol 
dependence, and obsessive compulsive personality with passive 
aggressive features.  A GAF of 65 was assigned.

The Veteran underwent a VA examination in December 2006.  The 
Veteran reported anxiety and agitation with frequent 
depression.  The Veteran reported anger regarding loss of 
being able to carry through with vocational dreams, panic 
attacks occurring two to four times per week, frequent 
impairment in concentration and short-term memory, lack of 
motivation to do most things, and lack of interest or 
pleasures.  The Veteran reported becoming easily disoriented 
and confused.  The Veteran reported obsessive compulsive 
behavior involving many sorts of activities such as checking 
doors and windows and wanting his life and the articles he 
lives within constant organization or perfect order.  The 
Veteran reported difficulties in decision making.

Mental status examination demonstrated that the Veteran was 
alert, friendly and cooperative, and he was dressed casually 
and neatly groomed.  He was oriented to person, place, and 
time.  The examiner noted that the Veteran's thought process 
was slowed and conversation was difficult as he would lose 
track of his train of thought, and that the Veteran was 
extremely talkative and needed to tell stories which were 
lengthy and detailed.  The Veteran demonstrated no psychotic 
thought disorganization.  The Veteran's mood was noted to be 
somewhat depressed and serious, and his affect was 
constricted.  The Veteran's short-term memory appeared to be 
somewhat impaired, and his obsessive ritualistic behavior 
showed a strong obsessive compulsive component.  The 
Veteran's rate and flow of speech was noted to be at the high 
end of normal limits but was relevant.  His judgment and 
insight were fair, and his cognitive functioning showed some 
difficulty with decision making and concentration.  There 
were no delusions, hallucinations, inappropriate behavior, or 
suicidal or homicidal ideations.  The Veteran's panic attacks 
were noted to occur two to four times per week, and his sleep 
impairment was indicated to be on a nightly basis.

The examiner diagnosed generalized anxiety disorder with 
depression, personality disorder, not otherwise specified, 
with obsessive compulsive traits.  A GAF of 65 was assigned.  
The Veteran's psychosocial functioning was noted to be poor 
to fair, his quality of life was noted to be fair, it was 
noted that he was employed, and it was noted that his history 
of polysubstance abuse appeared to be in remission.     

VA treatment records from January 2007 to December 2007 
indicate that the Veteran demonstrated depression, anxiety, 
flat affect, lack of concentration, obsessive ritualistic 
behavior, sleep impairment, low energy, and irritability.  
The Veteran did not demonstrate impairment of thought or 
communication, hallucinations or delusions, memory loss, 
inappropriate behavior, or panic attacks.  The Veteran was 
oriented to person, place, and time, and he exhibited good 
personal hygiene.  In February 2007, the Veteran admitted to 
passive suicidal ideation, of not wanting to be here."  GAF 
scores of 50 have been assigned during that period. 

At the August 2007 VA examination, the Veteran reported that 
he has had difficulty since his demotion due to anxiety and 
depression symptoms including anhedonia, isolation, 
irritability, and distractibility from OCD symptoms.  The 
Veteran stated that he was married in 1969 and has three 
children but has a poor relationship due to marital problems 
related to his depression symptoms.  The Veteran reported 
that since discharge from service, he has experienced poor 
sleep, averaging two to three hours per night.  The Veteran 
also reported panic attacks daily if he does not take 
antidepressants, poor appetite, anhedonia with loss of all 
past interests, passive suicidal ideation with no attempts.  
The Veteran reported OCD symptoms and keeps his clothing in 
order with military precision, excessive hand washing, and 
checking and rechecking.  The Veteran reported emotional 
lability, irritability, crying easily, and isolating.

Mental status examination demonstrated that he was oriented x 
4, good recent and remote memory, extremely poor 
concentration, and sad and anxious affect.  The Veteran 
appeared distant, his speech was coherent and relevant but 
showed some psychomotor slowing, and he showed some 
concreteness in abstracting ability.  His judgment was poor, 
he admitted to passive suicidal ideation and poor sleep, OCD 
symptoms, panic attacks, and anhedonia.  The Veteran denied 
homicidal ideation, delusions, and hallucinations.

The examiner diagnosed generalized anxiety disorder with 
depression and obsessive compulsive disorder, alcohol 
dependence, in remission.  A GAF of 45 was assigned.  The 
examiner noted that the Veteran has anxiety disorder with 
depression and OCD with anhedonia, isolation, irritability, 
compulsive rituals, and panic attacks.  The examiner noted 
that these symptoms had decreased the Veteran's ability to 
work and noted that he could soon be fired.  The examiner 
noted that it was more than likely that the Veteran's 
anxiety, depression and OCD were caused by military service 
with constant bombardment of his ship and that it was more 
than likely that military service increased the Veteran's OCD 
symptoms because structured many of his present rituals.  The 
examiner noted that the Veteran received treatment and 
medication for anxiety and depression but had shown no 
improvement and remains depressed, anxious, and isolated.  
The examiner noted that the Veteran would need intensive 
treatment and medication to remain employable.    

Statements from the Veteran in September 2003 and October 
2006 note that he has depression, anxiety, paranoia, memory 
loss, lack of concentration, obsessive behavior, near-panic 
attacks, and sleep impairment.  The Veteran also reported 
having no close friends, no intimacy, that he chooses to be 
alone, and that he feels uncomfortable around his family.

The Board notes that the GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 
240 (1995).

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  

Thus, the findings of record indicate that during the period 
on appeal, the Veteran's generalized anxiety disorder with 
depression symptoms match rating criteria for a 30 percent 
rating (depressed mood, anxiety, sleep impairment), rating 
criteria for a 50 percent rating (flattened affect, panic 
attacks, impaired judgment, disturbances of mood, difficulty 
establishing effective work and social relationships), and 
rating criteria for a 70 percent rating (suicidal ideation, 
obsessional rituals that interfere with routine activities, 
and difficulty in adapting to stressful circumstances).  In 
addition, the GAF scores assigned ranging from 65 to 45 
contemplate mild to major impairment.

The GAF scores of 65 and 62 assigned at the 2003 and 2006 VA 
examinations appear to be supported by the evidence obtained 
during those examinations.  As noted above, according to DSM-
IV, GAF scores from 61 to 70 indicate the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships scores of mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  

Carefully considering all the medical evidence of record, the 
Board finds that prior to January 29, 2007, the symptoms of 
the Veteran's generalized anxiety disorder with depression 
was productive of no more than occupational and social 
impairment with reduced reliability and productivity 
consistent with a 50 percent disability rating.  The 
Veteran's psychiatric symptoms did not approach the severity 
contemplated for the 70 percent rating.  

Accordingly, the Board finds that the record does not support 
a grant in excess of 50 percent prior to January 29, 2007.  
However, the Board finds that from January 29, 2007, the 
evidence indicates that the Veteran's generalized anxiety 
disorder with depression has been manifested by occupational 
and social impairment with deficiencies in most areas, such 
as work, family relations, judgment, thinking, or mood.  

As noted above, the providers from January 29, 2007 to 
December 21, 2007 assigned GAF scores of 50, and the August 
2007 VA examiner assigned a GAF of 45.  The Board notes that 
a GAF scores from 45 to 50 indicate the Veteran has serious 
symptoms or a serious impairment in social, occupational, or 
school functioning.  In addition, the Veteran's August 2007 
VA examination showed a clear worsening on the Veteran's 
symptoms since his VA examinations in 2006.   

Accordingly, the Board finds that the record supports a grant 
of a 70 percent rating for generalized anxiety disorder since 
January 29, 2007.  

However, the Veteran's generalized anxiety disorder with 
depression symptoms do not approach the severity contemplated 
for the 100 percent rating.  As set forth above, the criteria 
for a 100 percent rating are met when the Veteran experiences 
total occupational and social impairment, which is clearly 
not demonstrated in this case.  

There has never been any indication of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation as to 
time or place, or memory loss for names of close relative, 
own occupation or own name.  

Upon consideration of all of the relevant evidence of record, 
the Board finds that prior to January 29, 2007, the Veteran's 
generalized anxiety disorder with depression was manifested 
by occupational and social impairment with reduced 
reliability and productivity supporting no more than a 50 
percent disability rating; and since January 29, 2007, the 
Veteran's generalized anxiety disorder with depression has 
been manifested by occupational and social impairment with 
deficiencies in most areas supporting no more than a 70 
percent disability rating as the Veteran's psychiatric 
disorder has not been manifested by total occupational and 
social impairment.

The Board also notes that there is no evidence of record that 
the Veteran's generalized anxiety disorder with depression 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable. The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability. 38 
C.F.R. § 4.1.  Hence the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of an extraschedular 
evaluation. 


ORDER

Entitlement to an initial disability evaluation in excess of 
50 percent for generalized anxiety disorder with depression 
prior to January 29, 2007, is denied.

Entitlement to a disability evaluation of 70 percent, but not 
greater, for generalized anxiety disorder with depression is 
granted from January 29, 2007, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


